   
  

yeil20 Page i of 1

an
fs,

Case 1:18-6'-00509-GBD Document 674 Filed 1

 
   

Be
Loa, ° a
8 me

eRe

THE MIRVIS LAW FIRM, P.C. :

oe

 

December 1, 2020 SO ORDERED

 

Via ECF

Honorable George B. Daniels The December 10, 2020
United States District Judge sentencing is adjourned to
Southern District of New York DEC 02 2020 = Febsuary 4, 2021 at 10:00 a.m.
500 Pearl Street ,

  

New York, NY 10007 WA fo i oe

Re: United States v. Misht] Levinski © ~~~
18 — CR — 509 — 12(GBD)

Honorable Judge Daniels:

On behalf of Mr. Mishel Levinski, I write to respectfully request an
adjournment of his sentencing, which is currently scheduled for December 10, 2020.
This request if necessary due to issues brought upon by the COVID-19 pandemic.
Specifically, Mr. Levinski has had difficulty obtaining character and reference letters
which I plan on attaching to Mr. Levinski’s sentencing memorandum. Mr. Levinski
has been able to obtain a few letters, a few are still outstanding.

Wherefore, I respectfully request Mr. Levinski’s sentencing hearing be
adjourned to January 28, 2021 or a later date that is mutually convenient for the
Court and the Government.

The Government, by AUSA Emily Johnson consents to this request. This is
Mr. Levinski’s second request for an adjournment of sentencing.

We thank the Court in advance for its attention and consideration of this
Application.

Respectfully Submitted,

/s/ Tony Mirvis
By: Tony Mirvis, Esq.

 

cc: AUSA Matthew Hellman (Via ECF)
AUSA Emily Johnson (Via ECF)

28 DOOLEY STREET, SRD FLOOR, SROOKLYN, NY 11235
PHONE: 718.934.4141+ Fax: 718.228.8408
MIRVIS.TONY@GMAIL.GaM
